Order entered September 18, 2019




                                              In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                       No. 05-19-00865-CV

     THOMAS G. BROWN D/B/A/ B & B CONSTRUCTION COMPANY, Appellant

                                                 V.

                           FIRST STATE BANK OF TEXAS, Appellee

                         On Appeal from the 86th Judicial District Court
                                    Kaufman County, Texas
                                 Trial Court Cause No. 56631

                                             ORDER
          The clerk’s record in this appeal is incomplete but can be supplemented with the clerk’s

record in appellate cause number 05-19-00551-CV, which stems from the same underlying cause

as this appeal. Accordingly, on the Court’s own motion, we DIRECT the Clerk of the Court to

transfer a copy of the clerk’s record filed in appellate cause number 05-19-00551-CV into this

appeal.


                                                       /s/   ERIN A. NOWELL
                                                             JUSTICE